Citation Nr: 0715840	
Decision Date: 05/28/07    Archive Date: 06/11/07

DOCKET NO.  02-15 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for atrial 
fibrillation, secondary to service-connected disabilities.

2.  Entitlement to an effective date earlier than September 
10, 1998, for an award of special monthly compensation for 
loss of use of a creative organ.

3.  Entitlement to a certificate of eligibility for financial 
assistance in the purchase of specially adapted housing or a 
special home adaptation grant.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from May 1953 to May 1955.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York.  The claims are now under the 
jurisdiction of the RO in Newark, New Jersey.  

In August 2004 the Board remanded these claims so that the RO 
could formally determine whether the veteran filed a timely 
Substantive Appeal as to these three instant matters, 
necessary for his perfecting an appeal in a timely matter.  
The RO found that the appeals are timely.  See January 2006 
supplemental statement of the case (SSOC).  The Board agrees 
with the findings.  See 38 U.S.C.A. § 7105(d)(3) (West 2002).  

With respect to the claim of entitlement to service 
connection for atrial fibrillation, secondary to service-
connected disabilities, the Board acknowledges its duty 
liberally construe the veteran's pleadings to determine the 
claims before it.  Still, that duty does not require that VA 
solicit claims, particularly when the appellant is not 
appearing pro se before the Board.  

Here, the veteran is represented by a highly respected 
national Veterans Service Organization which is well versed 
in veterans law.  As to this issue, that service organization 
has limited their theory to entitlement on a secondary basis. 
 They did not claim that the disorder is directly due to 
service.  

Likewise, the veteran has only pled entitlement under the 
theory that his claimed atrial fibrillation disorder was 
caused or aggravated by his service-connected disabilities. 
 This is the only theory that has been considered in the 
applicable May 2000 rating decision, and that is the only 
theory over which the Board may exercise jurisdiction.  
38 U.S.C.A. § 7104 (West 2002).  Finally, even assuming 
arguendo that the Board may exercise jurisdiction under other 
theories, the evidence does not suggest any support 
whatsoever for any other theory.  Hence, the Board will limit 
its consideration of this claim to the extent addressed 
below.

Upon review of the evidentiary record, the Board finds that 
the veteran has implicitly raised a claim for entitlement to 
special monthly compensation based on the need for regular 
aid and attendance.  This matter is referred to the RO for 
appropriate action.

For the reasons outlined below, this appeal is, in part, 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  Consistent with the instructions below, VA 
will notify the veteran of any further action required on his 
part.  The issue of entitlement to a certificate of 
eligibility for financial assistance in acquiring a special 
home adaptation grant is deferred pending completion of the 
above development.  Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991).


FINDINGS OF FACT

1.  The preponderance of the competent evidence of record is 
against finding that the veteran has dysthymic disorder which 
is either related to service or linked to any service-
connected disability.

2.  The veteran is service connected, in pertinent, part for 
diabetes mellitus, and a May 2000 rating decision granted 
special monthly compensation based on a loss of use of a 
creative organ.

3.  A claim of entitlement to service connection for diabetes 
mellitus was first received by the RO on September 10, 1998, 
more than one year after the appellant's separation from 
active duty.




CONCLUSIONS OF LAW

1.  Atrial fibrillation was not incurred in or aggravated by 
active duty service, nor is it proximately due to or the 
result of a service connected disorder.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002 and Supp. 2006); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309, 3.310 (2006).

2.  The criteria for an effective date prior to September 10, 
1998, for the award of special monthly compensation based on 
the loss of use of a creative organ have not been met.  
38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2002); 38 C.F.R. 
§ 3.400 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) became law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107.  Regulations implementing the VCAA have been 
published.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The VCAA and implementing regulations apply in the 
instant case.  Under the VCAA, VA first has a duty to provide 
an appropriate claim form, instructions for completing it, 
and notice of information necessary to complete the claim if 
it is incomplete.  38 U.S.C.A. § 5102; 38 C.F.R. § 3.159(b) 
(2).  Second, VA has a duty to notify the veteran of the 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Third, 
VA has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  This assistance includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Finally, VA has a duty 
to notify the veteran that he should submit all pertinent 
evidence in his possession.  Letters dated in January and 
October 2004 satisfied these criteria.

The United States Court of Appeals for Veterans Claims 
(Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
The veteran was provided this notice in April 2007.  

The Board finds further that VA has secured all available 
pertinent evidence and conducted all appropriate 
development.  The content of the notice provided to the 
appellant fully complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify.  The appellant has been provided with every 
opportunity to submit evidence and argument in support of his 
claims and to respond to the VA notice.  

Further, the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claims.  In this case, there is not a 
scintilla of evidence that any failure on the part of VA to 
further comply with the VCAA reasonably affects the outcome 
of this case.  Still, assuming arguendo that there is such 
evidence, the Board finds that while perfection is an 
aspiration, the failure to achieve it in the administrative 
process, as elsewhere in life, does not, absent injury, 
require a repeat performance.  Miles v. M/V Mississippi 
Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  For these 
reasons, it is not prejudicial to the appellant for the Board 
to proceed to finally decide this appeal.  

Notice required by 38 U.S.C.A. § 5103(a) must be provided to 
a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
While VA failed to follow that sequence as it pertains to the 
instant claims, any defect with respect to the timing of the 
VCAA notice requirement was harmless error.  Of course, an 
error is not harmless when it "reasonably affect(s) the 
outcome of the case."  ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).  Here, the correspondence fully 
complied with the requirements of 38 U.S.C.A. § 5103(a).  
Finally, the appellant was provided with every opportunity to 
submit evidence and argument in support of his claims and to 
respond to the VA notice.  Therefore, the actions taken by VA 
have essentially cured the error in the timing of notice.  
Further, the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claims.  

Laws and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131.  If a condition noted 
during service was not shown to be chronic, then generally a 
showing of continuity of symptomatology after service is 
required for service connection.  38 C.F.R. § 3.303(b).

Service connection may also be granted for a disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  The Court has held 
that a claimant is also entitled to service connection on a 
secondary basis when it is shown that a service-connected 
disability aggravates a nonservice-connected disability. 
 Allen v. Brown, 7 Vet. App. 439 (1995).

Additionally, certain chronic diseases, such as 
cardiovascular disease, may be presumed to have been incurred 
during service if manifested to a compensable degree within 
one year of separation from active military service.  38 
U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

In deciding whether the veteran has a current disability due 
to military service, it is the responsibility of the Board to 
weigh the evidence and decide where to give credit and where 
to withhold the same and, in so doing, accept certain medical 
opinions over others.  Schoolman v. West, 12 Vet. App. 307, 
310-11 (1999).  The Board is also mindful that it cannot make 
its own independent medical determinations and that there 
must be plausible reasons for favoring one medical opinion 
over another.  Evans v. West, 12 Vet. App. 22, 30 (1999).

As a layperson, the veteran is not competent to establish by 
his own opinion that he has such a disorder (or relate such 
disability to service or to a service-connected disability). 
 See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless 
specifically provided otherwise, the effective date of an 
award based on an original claim for service connection 
"shall be fixed in accordance with the facts found, but 
shall not be earlier than the date of receipt of application 
therefor."  38 U.S.C.A. § 5110(a).  The implementing 
regulation clarifies this to mean that the effective date of 
an evaluation and an award of compensation based on an 
original claim "will be the date of receipt of the claim or 
the date entitlement arose, whichever is the later."  38 
C.F.R. § 3.400.

With a claim for service connection, the effective date of an 
award will be (1) the day following separation from active 
service or the date entitlement arose if the claim is 
received within one year after separation from service or (2) 
the date of receipt of claim or date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(b)(2)(i).

Factual Background

The available service medical records, to include the report 
of a May 1955 Report of Medical Examination, make no mention 
of either any cardiac-based problems or diagnoses.  While the 
veteran's complete service medical records are not on file, 
because the service connection claim before the Board is 
based solely on a secondary theory of service connection, 
there is no prejudice to the veteran in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).

A February 1986 report from Downstate Medical Center noted a 
normal heart on examination.

A May 1988 private X-ray report shows negative heart 
findings.  

An August 1988 Board decision granted service connection for 
nephrotic syndrome.

The report of a November 1988 VA examination shows that the 
veteran complained of various disorders, to include 
impotence.  Impotence was not diagnosed.  Physical 
examination was negative for evidence of atrial fibrillation.  

A May 1996 VA electrocardiographic record shows a diagnosis 
of atrial fibrillation with rapid ventricular response.  

A February 1997 report from S. Magid, M.D., notes 
intermittent atrial fibrillation.  

A September 1998 letter from a private cardiologist, Dr. 
Inra, notes that he was presently treating the veteran for 
atrial fibrillation.  He noted that he was aware of the 
veteran's complex renal and medical history.  The physician 
stated that it was "reasonable to conclude" that the 
veteran's present atrial fibrillation was related to long-
term effects of his multiple medical problems and elevated 
weight.  

As part of a claim received by the veteran on September 10, 
1998, he claimed entitlement to service connection for 
diabetes.  In October 1998, he asserted that his claim for 
service connection benefits for his heart was based on a 
theory that the disorder was due to his "service connected 
disabilities."  

In an October 1998 statement from David Krasnopolsky, M.D., 
the veteran was noted to have been prescribed high doses of 
steroids by VA to treat a service connected disorder, and to 
now clinically present atrial fibrillation.  Following a 
physical examination the veteran was diagnosed with atrial 
fibrillation with macroangiopathy secondary to steroids.

An April 1999 VA outpatient record includes a diagnosis of 
stable atrial fibrillation.  

A January 2000 VA genitourinary examination shows that 
examiner opined that the use of Prednisone does not cause 
impotency.  The physician added that the veteran had other 
medical problems, including nephritic syndrome, diabetes 
mellitus, and atrial fibrillation.  He added that the veteran 
was taking two medications, Tenormin and Zoloft, which had 
been found to cause impotency.  The veteran declined 
treatment for impotency.  

As part of a January 2000 VA arrhythmias examination report a 
VA physician was shown to have reviewed the veteran's claims 
file.  The physician opined that it was "not likely" that 
the veteran's impotency or his atrial fibrillation had "any 
relationship" to his use of Prednisone.  

A VA physician had an opportunity to review the veteran's 
medical record in April 2002 in a heart report dated that 
month.  The physician opined that the veteran's atrial 
fibrillation "is not due to his service-connected diabetes 
or due to pain and stress he reportedly has from his service 
connected disabilities."

A September 2002 letter from a private physician, Dr. 
Applebaum, notes that he examined the veteran in August 2002.  
The veteran reportedly was diagnosed with atrial fibrillation 
in 1993 and was noted to be presently afflicted by severe 
arthritis which necessitated the use of canes to ambulate.  
The physician opined that the veteran's atrial fibrillation 
seemed to be "indirectly" related to his multiple medical 
problems, which included diabetes, obesity, arthritis, and 
continued pain.  

An April 2003 from Dr. Inra shows that he opined that it was 
reasonable to conclude that the veteran's atrial fibrillation 
is related to the long-term effects of his "multiple medical 
problems" and elevated weight gain.

The VA physician who supplied the above-mentioned April 2002 
opinion again reviewed the medical record in an August 2003 
VA heart examination report.  He noted that he had reviewed 
the opinion rendered by Dr. Inra.  The physician opined that 
the veteran's atrial fibrillation was "not caused by his 
obesity or obesity along with effects of the veteran's 
service connected disabilities."  

Analysis

Service Connection - Atrial Fibrillation

Following review of the complete evidentiary record, the 
Board finds that service connection for atrial fibrillation, 
secondary to service-connected disabilities, is not 
warranted.

As noted above, medical opinions have been associated with 
the record concerning the relationship, if any, between the 
veteran's atrial fibrillation and his service-connected 
disabilities.  While private physicians in September 1998, 
October 1998, September 2002, and April 2003 (Drs. 
Krasnopolsky, Inra and Applebaum) have essentially opined 
that the veteran's atrial fibrillation is related to his 
multiple medical problems (which, by default, include some of 
his service-connected disabilities), none of these physicians 
is shown to have reviewed the veteran's complete medical file 
before rendering the proffered opinions.  

In contrast, two VA physicians, who are shown to have had 
such an opportunity to review the complete medical evidence, 
rendered opinions in 2000, 2002, and 2003.  In January 2000, 
a VA physician found that the veteran's use of Prednisone to 
treat various service-connected disorders had no relationship 
to his atrial fibrillation.  Further, another VA physician in 
April 2002 and August 2003, found the veteran's atrial 
fibrillation had no relationship to either his serviced-
connected diabetes or to, essentially, any of his other 
service-connected disabilities.  

The Court has provided guidance for weighing medical 
evidence.  The Court has held, for example, that a bare 
conclusion, even one reached by a health care professional, 
is not probative without a factual predicate in the record.  
Miller v. West, 11 Vet. App. 345, 348 (1998).  Also, a 
medical opinion based on speculation, without supporting 
clinical data or other rationale, does not provide the 
required degree of medical certainty.  Bloom v. West, 12 Vet. 
App. 185, 187 (1999).  Also, a medical opinion is inadequate 
when it is unsupported by clinical evidence.  Black v. Brown, 
5 Vet. App. 177, 180 (1995).  In sum, the weight to be 
accorded the various items of medical evidence in this case 
must be determined by the quality of the evidence and not 
necessarily by its quantity or source.

As was noted above, service connection may be granted for a 
disability which is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  

While the record includes private medical opinions which 
essentially go to relate the veteran's atrial fibrillation to 
his service-connected disabilities - though none of these 
opinions cite to a specific service-connected disability - as 
noted, unlike the privately supplied opinions, the VA 
physicians who rendered opinions both had an opportunity to 
review the complete medical record.  These opinions are 
clearly more persuasive and of greater probative value than 
the above-discussed private medical opinions.  Madden v. 
Brown, 125 F. 3d 1447, 1481 (Fed. Cir. 1997).

Also, while not pled as such, the Board points out at this 
juncture that presumptive service connection is not warranted 
for cardiovascular disease (i.e., atrial fibrillation) 
because there is no evidence showing manifestations of such a 
disorder to a compensably disabling degree within the first 
year following the veteran's separation from active duty.  

Based on the foregoing evidence, it is found that the veteran 
is not entitled to service connection for atrial fibrillation 
on a secondary basis.  The claim is denied.  

Entitlement to an Effective Date Earlier than September 10, 
1998, for an Award of Special Monthly Compensation for Loss 
of Use of a Creative Organ

The veteran claims that he is entitled to an earlier 
effective date for an award of special monthly compensation 
for loss of use of a creative organ dating back to 1988, as 
he submitted a "complaint" for impotence at that time.  See 
August 2000 notice of disagreement.  

In this case, the veteran separated from military service in 
May 1955.  His original claim of entitlement to service 
connection for anxiety and diabetes was received on September 
10, 1998, and he was awarded service connection for diabetes 
(as secondary to medication for service-connected arthritis) 
in an October 1999 rating decision, effective from September 
10, 1998, the day the claim was received.  Entitlement to 
special monthly compensation based on the loss of use of a 
creative organ was deferred at that time.  Later, in May 
2000, the RO awarded special monthly compensation based on 
loss of use of a creative organ, effective from September 10, 
1998.  The RO found that while in January 2000 it was found 
to be unlikely that the veteran's Prednisone use had any 
relationship to his impotence, other drugs the veteran was 
taking for service-connected disorders may also cause 
impotence.  

Notwithstanding the fact that the appellant in 1988 
complained of impotence during a VA examination, the record 
is devoid of any communication concerning a claim of 
entitlement to service connection for diabetes from the 
veteran's May 1955 service separation and September 10, 1998.  
Therefore, since his claim was received more than one year 
after his separation from service, the effective date of the 
award must be the date of receipt of claim.  The RO correctly 
awarded service connection effective from the date of receipt 
of the veteran's claim; therefore, the appeal must be denied.

In reaching each of the foregoing decisions the Board finds 
that the preponderance of the evidence is against the 
veteran's claims.  As there is not an approximate balance of 
positive and negative evidence regarding the merits of the 
veteran's claims that would give rise to a reasonable doubt 
in his, the benefit-of-the-doubt rule is not applicable.  The 
appeal as to these issues must be denied.  38 U.S.C.A. 
§ 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49, 54-
56 (1990).


ORDER

Entitlement to service connection for atrial fibrillation is 
denied.  

Entitlement to an effective date earlier than September 10, 
1998, for an award of special monthly compensation for loss 
of use of a creative organ is denied.  


REMAND

The veteran essentially contends that his service-connected 
bilateral lower extremity disabilities have resulted in loss 
of use of both lower extremities, such as to preclude 
locomotion without the aid of canes.  See May 2004 Statement 
of Accredited Representative in Appealed Case.  As a result, 
he claims that a certificate of eligibility for financial 
assistance in the purchase of specially adapted housing 
should be awarded to him.

Service connection is currently in effect for nephrotic 
syndrome, residuals of a total left hip total replacement, 
residuals of a right hip total replacement, dysthemia due to 
Prednisone use, right ankle gouty arthritis, and left ankle 
gouty arthritis, each evaluated as 30 percent disabling.  
Service connection is also in effect for diabetes secondary 
to Prednisone use, and lumbosacral spine arthritis, each 
evaluated as 20 percent disabling.  Further, service 
connection is in effect for right hand arthritis, left hand 
arthritis, thoracic spine arthritis, right knee arthritis, 
left knee arthritis, and cataracts, each evaluated as 10 
percent disabling; and for a pilonidial cyst, evaluated as 
noncompensable.  See February 2007 RO rating decision.  

The report of a June 1999 VA heart examination shows that the 
veteran's mobility was limited due to his bilateral hip 
replacements.  He could walk around his house on Canadian 
crutches, though he generally used a wheelchair.  He weighed 
292 pounds.  

A June 1999 VA spine examination report notes that the 
veteran used Prednisone for generalized arthritis from 1980 
to 1990, and he developed avascular necrosis of both hips, 
multiple joint arthritis, and nephrotic syndrome.  He was 
noted to ambulate short distances with the assistance of 
Canadian crutches.

A July 1999 VA outpatient record shows that the veteran was 
trained on the use of a scooter.

Another July 1999 VA outpatient record shows that the veteran 
was able to independently transfer from a sitting to standing 
position.  He also reported limited ambulation due to joint 
pain and shortness of breath.  

The report of a VA orthopedic examination conducted in May 
2006 shows that the veteran was seen for gouty arthritis of 
his feet.  The Board notes that service connection for gouty 
arthritis of the veteran's ankles was awarded in February 
2007.  The veteran was noted to use a walker or Canadian 
crutches at home, and a wheelchair for long distance travel.  

In pertinent part, to establish entitlement to specially 
adapted housing, the evidence must demonstrate that the 
veteran has a service-connected disability that results in 
the loss, or loss of use of both lower extremities such as to 
preclude locomotion without the aid of braces, crutches, 
canes, or a wheelchair; or the loss, or loss of use, of one 
lower extremity, together with residuals of an organic 
disease or injury that affects balance or propulsion without 
braces, crutches, canes, or a wheelchair in order to move 
from place to place; or the loss, or loss of use, of one 
lower extremity together with the loss, or loss of use of one 
upper extremity that affects balance or ability to move 
forward and requires the use of braces, crutches, canes, or a 
wheelchair in order to move from place to place.  38 U.S.C.A. 
§ 2101(a); 38 C.F.R. § 3.809.

The term "preclude locomotion" means the necessity for 
regular and constant use of a wheelchair, braces, crutches, 
or canes as a normal mode of locomotion, although occasional 
locomotion by other methods may be possible.  38 C.F.R. 
§ 3.809(d).

The term "loss of use" of a hand or foot is defined by 38 
C.F.R. § 3.350(a)(2) as that condition where no effective 
function remains other than that which would be equally well 
served by an amputation stump at the site of election below 
elbow or knee with use of a suitable prosthetic appliance.  
The determination will be made on the basis of the actual 
remaining function, whether the acts of grasping, 
manipulation, etc. in the case of the hand, or balance, 
propulsion, etc., in the case of a foot, could be 
accomplished equally well by an amputation stump with 
prosthesis.

Examples under 38 C.F.R. §§ 3.350(a)(2) and 4.63 which 
constitute loss of use of a foot or hand are extremely 
unfavorable ankylosis of the knee, or complete ankylosis of 
two major joints of an extremity, or shortening of the lower 
extremity of 3 1/2 inches or more.  Also considered as loss 
of use of a foot under 38 C.F.R. § 3.350(a)(2) is complete 
paralysis of the external popliteal (common peroneal) nerve 
and consequent foot drop, accompanied by characteristic 
organic changes, including trophic and circulatory 
disturbances and other concomitants confirmatory of complete 
paralysis of this nerve.  

The veteran's representative, in May 2004, essentially argued 
that a VA examination be conducted to ascertain whether or 
not the veteran suffered from the loss of use of both lower 
extremities such as to preclude locomotion without the aid or 
braces, canes, or a wheelchair.  The Board agrees.  The 
current evidentiary record does not include sufficient 
medical evidence and/or opinion for the Board to adjudicate 
this matter at this time.  As such, a remand is in order.  

As noted in the INTRODUCTION, the issue of entitlement to a 
certificate of eligibility for financial assistance in 
acquiring a special home adaptation grant is deferred pending 
completion of the above development.  Harris v. Derwinski, 1 
Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the veteran 
for a VA orthopedic examination conducted 
by a physician to determine whether it is 
at least as likely as not that the 
veteran suffers from the loss of use of 
both lower extremities due to his 
service-connected disabilities, such that 
locomotion is precluded without the aid 
of braces, crutches, canes, or a 
wheelchair.  If not, the examiner must 
opine whether it is at least as likely as 
not that his service-connected 
disabilities have resulted in the loss of 
use of one lower extremity together with 
residuals of organic disease or injury 
which so affect the functions of balance 
or propulsion as to preclude locomotion 
without the aid of braces, crutches, 
canes, or a wheelchair.  The examiner is 
to comment on whether it is at least as 
likely as not the veteran's service-
connected disabilities result in 
permanent loss of use of one of the hands 
or feet.  The claim folders must be 
provided for a review of his pertinent 
medical history.  

The examiner must also render an opinion 
as to whether it is more likely than not 
that the veteran's history of weight 
problems (i.e., obesity) is the major 
cause of his locomotion problems.  If so, 
the relationship, if any, between the 
veteran's prolonged use of steroids and 
obesity must be addressed.  A complete 
copy of this remand should also be 
forwarded with the claims folder.  Any 
testing or special diagnostic studies 
that the VA physician feels are necessary 
should be ordered and performed.  

Use by the examiner of, where 
appropriate, the "at least as likely as 
not" and "more likely than not " 
language in responding is required.

2.  The veteran is hereby notified that 
it is his responsibility to report for 
the VA orthopedic examination, to 
cooperate in the development of the 
claim, and that the consequences for 
failure to report for a VA examination 
without good cause may include denial of 
the claim.  38 C.F.R. §§ 3.158, 3.655 
(2006).  In the event that the veteran 
does not report for the ordered 
examination, documentation should be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address prior to the date 
of the examination.  It should also be 
indicated whether any notice that was 
sent was returned as undeliverable.

3.  The RO should ensure that the 
requested action has been accomplished 
(to the extent possible) in compliance 
with this REMAND.  If the ordered action 
is determined to have not been undertaken 
or to have been taken in a deficient 
manner, take appropriate corrective 
action.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

4.  Then, the RO should review any 
additional evidence and readjudicate the 
veteran's claims under all appropriate 
statutory and regulatory provisions and 
legal theories.  If any benefit sought on 
appeal remains denied the veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC) 
that includes all evidence added to the 
file since the January 2006 SSOC.

The purpose of this REMAND is to ensure due process. The 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time. No 
action is required of the appellant until he is notified.  
The appellant has the right to submit additional evidence and 
argument on the matters the Board have remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


